 


109 HRES 36 IH: Congratulating the College of Saint Catherine in Saint Paul, Minnesota, on its centennial anniversary, and commending its outstanding contributions to the education and preparation of women as leaders of our communities, our families, and our nation.
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 36 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. McCollum of Minnesota (for herself and Ms. Bordallo) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Congratulating the College of Saint Catherine in Saint Paul, Minnesota, on its centennial anniversary, and commending its outstanding contributions to the education and preparation of women as leaders of our communities, our families, and our nation. 
 
Whereas, on January 5, 1905, the Sisters of St. Joseph of Carondelet in their wisdom, and with the support and council of Archbishop John Ireland of the City of St. Paul, opened an institution of higher learning dedicated to educating women of all faiths and backgrounds to lead and influence; 
Whereas the faculty, alumnae, students, and staff, along with their many friends, have remained faithful to that vision of the Sisters of Carondelet for 100 years; 
Whereas the College of St. Catherine, the nation’s largest Catholic college for women, has a mission to educate in the Catholic tradition of intellectual inquiry and social teaching; 
Whereas the College of St. Catherine is committed to excellence and opportunity while engaging students from diverse backgrounds in a learning environment uniquely suited to women; 
Whereas the College of St. Catherine creates educational opportunities for young women to pursue studies that support female leaders and role models in science, education, business, health care, and government; 
Whereas the College of St. Catherine makes it possible for nontraditional adult students to obtain a higher education through professional development, flexible classes, and financial assistance; 
Whereas for almost 75 years, the College of St. Catherine has been a leader in educating and preparing nurses to provide and deliver compassionate health care in a rapidly changing and technological world, annually graduating more nursing students than any other college or university in Minnesota; 
Whereas the College of St. Catherine is a pioneer in establishing a weekend college uniquely suited to women and their professional and family responsibilities, currently celebrating its 25th anniversary as the Weekend College of the College of St. Catherine; 
Whereas the College of St. Catherine has educated and placed more teachers in St. Paul, Minnesota public schools than any other private university in Minnesota; 
Whereas the College of St. Catherine currently enrolls nearly 5000 students representing 30 countries pursuing degrees in education, health care, business, and a variety of other disciplines critical for the vitality of our communities; and 
Whereas the College of St. Catherine continues to have a profound effect on improving the quality of life of Minnesotans, Americans, and indeed people around the world, through the efforts of its alumnae, now numbering over 38,000: Now, therefore, be it 
 
That the House of Representatives recognizes the College of St. Catherine’s 100 years of service and continuing commitment to the education of women, while commending— 
(1)the important educational and cultural contributions of the College of Saint Catherine to St. Paul, to Minnesota, to the United States of America, and, indeed, to the world; and 
(2)the President of the College of Saint Catherine, Sister Andrea J. Lee, for her leadership; the alumni association for their service in fostering the spirit of fellowship; the Board of Trustees for their stewardship; and the Sisters of St. Joseph Carondelet for their guidance. 
 
